Title: From Thomas Jefferson to William Short, 21 November 1788
From: Jefferson, Thomas
To: Short, William



Dear Sir
Paris Nov. 21. 1788.

Your several favors of Sep. 24. Oct. 2. 3. 11. 18. were unacknoleged because, at the time of writing them, you could not tell me how I should direct to you. That of Oct. 28. desired me to write to Rome; but from the time of receiving it till yesterday, I have been in one of those squalls of work with which you are acquainted. That over, and my dispatches for America clear of the house, I had set down to write to you, and in that moment received Mrs. Paradise’s letter of Nov. 10. from Bergamo, informing me that you were there ill, and desired I might address to you poste restante at Milan, which I shall do. Imprimis accept my very sincere condoleances at your being stopped on the road by a grip which would have done better to have arrested you here; and secondly my counsel not to proceed too soon, and to begin by small journies; as nothing is so apt to produce a relapse of fever as fatigue; and relapses more troublesome than the original disease. I am in hopes you will find the rest of your journey still more agreeable than the beginning. I shall lighten it of one load, that of getting me the Vocabolario della Crusca which Molini has furnished me. Our news from America is to the beginning of October. Pennsylvania had elected it’s two Senators for the new government, Robert Morris and a Mr. Mc.lay. Morris had an arrival from China worth 150,000£. An ill understanding between Mr. Adams and Mr. Hancock. Both proposed as vicepresidents, and every state likely to bring forward a candidate of their own, in which case you know the Senate will chuse from among those  possessing the greatest number of votes, if there be an equality of votes. A general hailstorm about the 26. of August has done great mischief from N. Hampshire to Virginia. It occasioned the price of tobacco there to rise immediately to 30/. The king of England has for some time been at death’s door. His disease is dropsical, tending to the head. A perpetual delirium, with rare and doubtful lucid intervals, makes it strongly believed to be a regular hydro-cephalus, in which case the skilful pronounce either his death or insanity. The parliament was to meet yesterday on it’s prorogation, and it was under contemplation that they should establish a regency.—Here the Notables are in session, but they have deservedly lost their popularity. It is evident that the court wished to give to the tiers etat a double number of votes. The bureau of Monsieur voted this by a majority of one voice only: the other 5. bureaux rejected it almost unanimously. There is great outcry against this, and the friends of the people and of justice will try the question over again in an assembly of all the bureaux, but there seem no hopes of success. This is the first event which has shewn that there will be a combination of the nobles and clergy, and consequently it will throw the people decidedly into the scale of the king. This may end in liberty or despotism at his will. I think that both he and his ministry are in favor of liberty, and that having 23 millions and a half of the people on their side they will call the other half million to order, and shew them that instead of being two thirds of the nation they are but the forty eighth. Stocks have been very low since you went away. At present the 125. million of 1784. is at 18. loss, and the Caisse d’Escompte at 3940. and stationary. You have doubtless heard of the deaths of the Marechal de Biron and Marquis de Chatellux. The duke de Chatelet has the office of the former. Shippen arrived here about a week ago. He staid only 3. or 4. days, and set out to London. He carried my letter to Mr. J. asking leave of absence. I have five letters here for Mr. Rutledge. Two are from Cutting: the three others from his father. They came inclosed to me with bills for 50£. 100£ and 200£ sterl. I gave the bills to his bankers Ker & Boyd to forward him the contents, but I know not whither to send the letters till I can be instructed by him. Be so good as to mention this to him, and apologize for my not writing. I depend you will communicate to him all the news, and you know I can illy afford to write two letters where one can be made to do. I ask his indulgence therefore. I am pleased to hear you have never looked back on Paris with regret. I doubted it from your seeming attachment  to it’s society, and should hope your own country, when you return to it, will still be more capable of making you forget it, than that thro’ which you are passing. The apprehensions I had entertained were sceptical only, and proceeded from wishes for your happiness, and those sentiments of sincere esteem & attachment with which I am Dear Sir Your affectionate friend & humble servt.,

Th: Jefferson

